                                                      Notice Recipients
District/Off: 0207−8                        User: admin                            Date Created: 5/28/2021
Case: 8−20−70162−ast                        Form ID: pdf000                        Total: 45


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          LoanCare, LLC
cr          Automotive Finance Corp.
                                                                                                                     TOTAL: 2

Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.LI.ECF@usdoj.gov
tr          Allan B. Mendelsohn           amendelsohn@amendelsohnlaw.com
aty         Alex E. Tsionis         atsionis@ajrlawny.com
aty         Donna L Thompson             donna.thompson@dlthompsonlaw.com
aty         Ehret Anne Van Horn            ecfnotices@grosspolowy.com
aty         Fred S Kantrow          fkantrow@thekantrowlawgroup.com
aty         Paris Gyparakis         pgyparakis@rosenpc.com
aty         Sanford P Rosen          srosen@rosenpc.com
                                                                                                                     TOTAL: 8

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Kelley Andree Raphael          1517 Broadway          Hewlett, NY 11557
acc         Gary R Lampert, CPA          100 Merrick Road           Suite LL−1W         Rockville Centre, NY 11570
aty         Rosen & Kantrow, PLLC            38 New Street        Huntington, NY 11743
9779678     ALLY FINANCIAL             P.O. BOX 380903            MINNEAPOLIS, MN 55438−0903
9779679     AMERICAN EXPRESS                43 BUTTERFIELD CIRCLE                EL PASO, TX 79906
9779680     AUTOSOURCE I, INC.              1225 FRANKLIN AVENUE, STE 325                 GARDEN CITY, NY 11530
9770448     Ally Bank        6985 Union Park Center, S          Midvale, UT 84047
9779714     Ally Bank        P.O. Box 380903          Minneapolis, MN 55438−0903
9796227     Ally Bank        PO Box 130424           Roseville, MN 55113−0004
9770449     Automotive Finance Corp.          13085 Hamilton Xing. Blvd           Ste 300      Carmel, IN 46032
9836967     Automotive Finance Corporation          11299 N. Illinois St.        Carmel, IN 46032
9770450     Bank of America, N.A.          P.O. Box 15019         Wilmington, DE 19886−5019
9770451     Barclays       P.O. Box 13337          Philadelphia, PA 19101−3337
9770452     Capital One       P.O. Box 71083          Charlotte, NC 28272−1083
9770453     CitiCards       Processing Center         Des Moine, IA 50363−0005
9779715     Citibank N.A.       241 Broadway           Amityville, NY 11701
9770454     Citizens Bank N.A.        1 Citizens Drive, ROP30B           Riverside, RI 02915
9779681     DISCOVER BANK              P.O. BOX 8003          HILLIARD, OH 43026
9802525     DL THOMPSON LAW, PC                 Attorney for AUTOMOTIVE FINANCE CORP.                  PO Box
            679       Allenwood, NJ 08720
9779682     ELAN FINANCIAL SERVICES                 800 NICOLLET MALL                MINNEAPOLIS, MN 55402
9770455     Fidelity      900 Salem Street         Smithfield, RI 02917
9770456     Fleetway Leasing Co.        336 West Street Rd.          Feasterville−Trevose, PA 19053
9770457     GM Financial, Inc.        4001 Embarcadero Drive            Arlington, PA 76014
9770458     JPMorgan Chase Bank, N.A.           Bankruptcy Records Center           700 Kansas Lane        Monroe, LA
            71203−4774
9770459     LoanCare LLC          P.O. Box 37628         Philadelphia, PA 19101−0628
9773859     LoanCare, LLC          Gross Polowy, LLC          1775 Wehrle Drive, Suite 100         Williamsville, New York
            14221
9779716     NYC Department of Finance           1 Centre Street, Fl. 22       New York, NY 10007
9770461     NYS Tax Commission            Special Procedures Sec.         Albany, NY 12227
9806592     New York State Department of Taxation & Finance             Bankruptcy Section        P O Box 5300        Albany New
            York 12205−0300
9770460     NextGear Capital Inc.        1320 City Center Drive          Carmel, IN 46032
9836292     NextGear Capital, Inc.        1320 City Center Drive, Suite 100         Carmel, IN 46032
9770462     Synchrony Bank          170 Election Road        Ste 125         Draper, UT 84020
9829281     U.S. Bank NA dba Elan Financial Services          Bankruptcy Department          PO Box 108         St. Louis MO
            63166−0108
9828454     Verizon       by American InfoSource as agent            PO Box 4457         Houston, TX 77210−4457
9770463     Wells Fargo Bank, N.A.          P.O. Box 11758         Newark, NJ 07101−4758
                                                                                                                    TOTAL: 35
